 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ye a ye ye a a ee ee ee ee ee SS xX
FRANCESCO ZANGHI and ZANGHI LLC,

Plaintiffs, ORDER

- against - 19 Civ. 5830 (NRB)

PIERGRAZIANO RITELLA, GIUSEPPE
CAVALLARO, ALESSANDRO VACCA, FUTURA
HOSPITALITY LLC, STUDIO LEGALE
CAVALLARO, and GIOIA E VITA S.R.L.,

Defendants.
SS a te Se ee ee ae ee ee ee SSS eee X

NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

Given the Court’s finding that, to date, plaintiffs have
failed to serve Giuseppe Cavallaro, Alessandro Vacca, and Gioia
e Vita S.r.L., the Court denies plaintiffs’ request dated
January 8, 2020 for expedited discovery against defendants.

DATED: New York, New York
February S71 2020

 

UNITED STATES DISTRICT JUDGE

 
